Citation Nr: 0843572	
Decision Date: 12/17/08    Archive Date: 12/23/08	

DOCKET NO.  03-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder. 

2.  Entitlement to service connection for a bilateral foot 
disorder, other than bilateral pes planus, with plantar 
warts. 

3.  Entitlement to service connection for a chronic left leg 
disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1971 to June 
1979.  He also had periods of service with the Naval Reserves 
between 1980 and 1995.

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 2007 at which time service connection 
for each of the disabilities at issue was denied.  The 
veteran and his then representative, the Disabled American 
Veterans, appealed the determination to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2008 
order, the Court ordered that the case be remanded to the 
Board for compliance with instructions set forth in a Joint 
Motion for Remand dated in June 2008.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran should 
further action be required.


REMAND

In the Joint Motion endorsed by the Court's July 2008 Order, 
it was indicated that with regard to the claim for service 
connection for a low back disorder, there was no discussion 
as to whether additional evidence, in the form of an 
examination with medical opinion, or clarification of an 
October 2006 examination report was warranted in order to 
ascertain the etiology of the veteran's current low back 
disability.  (The Board notes that the examination report 
resulted in a finding that an opinion as to the etiology of 
any current low back disability could not be provided without 
resorting to speculation.)

With regard to service connection for a left ankle 
disability, this question is inextricably intertwined with 
that of the veteran's entitlement to service connection for a 
chronic low back disorder.

With regard to the claim for service connection for a 
bilateral foot disorder other than bilateral pes planus with 
plantar warts, the Board failed to discuss whether the 
October 2006 examination was adequate for rating purposes.  
Notation was made that the examiner made a diagnosis of 
hammertoes of the right foot, but did not indicate whether 
the condition was related to service or to the veteran's 
service-connected pes planus with plantar warts.

In view of the foregoing, the Board is REMANDING the case for 
the following actions:  

1.  VA should make sure that the 
notification requirements of the Veterans 
Claims Assistance Act of 2000 are fully 
complied with and satisfied.  This is to 
include providing notice to the veteran 
of the degree of disability and the 
effective date of a disability should 
service connection be awarded in 
accordance with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  VA should schedule the veteran for an 
orthopedic examination to determine the 
extent and etiology of any current low 
back, bilateral foot, and/or left leg 
disorders.  The examiner should review 
the entire claims file, to include the 
report of the VA examination given the 
veteran in October 2006.  The claims file 
and a copy of this REMAND must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent), that any 
current low back disability, any current 
bilateral foot disorder, other than 
bilateral pes planus with plantar warts, 
and/or any current left leg disorder is 
related to the veteran's active service 
or to his service-connected bilateral pes 
planus.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner 
cannot provide an opinion without consort 
to speculation, this should be so 
indicated.  

3.  When VA is satisfied that the record 
is as complete as possible, the claims 
for service connection should be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity for 
response.  The records should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with development 
of evidence in connection with his claim.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  The veteran is advised that any 
failure without good cause to report for such an examination 
could result in the denial of the claim.  38 C.F.R. § 3.655 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



